

115 HR 3915 IH: State Regulatory Representation Clarification Act of 2017
U.S. House of Representatives
2017-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3915IN THE HOUSE OF REPRESENTATIVESOctober 3, 2017Mr. Lucas (for himself and Mr. Heck) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo clarify membership requirements for the Board of Directors of the Federal Deposit Insurance
			 Corporation.
	
 1.Short titleThis Act may be cited as the State Regulatory Representation Clarification Act of 2017. 2.PurposesThe purposes of this Act are—
 (1)to reaffirm the importance of having the perspective of State banking regulators on the Board of Directors of the Federal Deposit Insurance Corporation; and
 (2)to ensure that the Board of Directors of the Federal Deposit Insurance Corporation includes a member who has served as a State banking supervisor.
			3.State banking supervisor experience on Board of Directors of the Federal Deposit Insurance
 CorporationSection 2(a)(1)(C) of the Federal Deposit Insurance Act (12 U.S.C. 1812(a)(1)(C)) is amended by striking State bank supervisory experience and inserting served as a State bank supervisor, as defined in section 3(r)(1).
 4.Rule of constructionNothing in this Act may be construed as affecting the appointment or reappointment of an individual who was a member of the Board of Directors of the Federal Deposit Insurance Corporation as of January 1, 2017.
		